UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4081



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


YOUNG DOWELL, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:04-cr-00066))


Submitted: May 16, 2006                          Decided: May 22, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Michael L. Desautels, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Charleston, West Virginia; Miller
A. Bushong III, Assistant United States Attorney, Beckley, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Young Dowell, Jr. appeals his 210 month prison sentence

resulting from his conviction for distribution of cocaine base in

violation of 21 U.S.C. § 841(a)(1) (2000).*        Finding no reversible

error, we affirm.

              Dowell claims that his sentence was unreasonable.           After

United States v. Booker, 543 U.S. 220 (2005), a sentencing court is

no   longer    bound   by   the   range   prescribed   by   the   sentencing

guidelines, but still must calculate and consider the guideline

range as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).   See United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).    We will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.             Id.

               As Dowell’s 210 month prison sentence was within the

properly calculated sentencing guideline range of 188 to 235

months’ imprisonment, it is presumptively reasonable.                United

States v. Green, 436 F.3d 449 (4th Cir. 2006).              Dowell has not

rebutted that presumption as the district court appropriately

treated the guidelines as advisory, calculated and considered the

guideline range, and weighed the relevant § 3553(a) factors.




      *
      We vacated Dowell’s original 210 month prison sentence in
light of United States v. Booker, 543 U.S. 220 (2005). See United
States v. Dowell, No. 04-4973 (4th Cir. Aug. 16, 2005). On remand,
after taking into account the advisory guidelines, the district
court resentenced Dowell to 210 months’ imprisonment.

                                    - 2 -
          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -